___________

                             No. 94-2964
                             ___________

Nathaniel Hudson,                 *
                                  *
          Appellant,              * Appeal from the United States
                                  * District Court for the
     v.                           * Northern District of Iowa.
                                  *
Paul Hedgepeth,                   *
                                  *
          Appellee.               *
                             ___________

                    Submitted:   September 11, 1995

                        Filed: August 16, 1996
                             ___________

Before BOWMAN, BRIGHT, and BEAM, Circuit Judges.

                             ___________

BOWMAN, Circuit Judge.


     Nathaniel Hudson, an inmate at the Iowa Men's Reformatory,
appeals the order of the District Court1 denying his 28 U.S.C.
§ 2254 (1994) petition for habeas corpus relief. We affirm.

                                  I.


     After receiving confidential complaints indicating that Hudson
was strong-arming inmates at the Reformatory, prison officials
placed him in lockup and segregated him from the general
population. After an investigation, Hudson received the following
disciplinary notice:



    1
     The Honorable John A. Jarvey, United States Magistrate Judge
for the Northern District of Iowa, who presided over the case with
the consent of the parties in accordance with 28 U.S.C.
§ 636(c)(1994).
     Within the past 60 days, Resident Hudson conspired with
     Resident Daniel 804349A-7 and Resident Harlman 804757A-11
     to intimidate, assault and rob other residents of their
     personal property.    These assaults and robberies took
     place in the yard.

     The identities of persons providing confidential
     information during the course of this investigation have
     been deleted from this report in order to preserve the
     security, tranquility and good order of the institution.


Disciplinary Notice, No. 0803583A-2 (Iowa Dep't of Corrections
Mar. 9, 1989). A disciplinary hearing was set and Hudson requested
witness statements from various staff members. Hudson planned to
use these statements to build his alibi defense, contending that he
was so busy with scheduled activities that he would not have had
the time to participate in the alleged wrongdoing.


     The disciplinary committee considered the witness statement of
one staff member, Senior Correctional Officer Owen Domer, who
testified that Hudson worked for him on the yard crew.        Domer
stated that Hudson's work schedule was such that he would have had
ample opportunity to commit the alleged offenses. Hudson himself
stated that he had free time in his daily routine, and that no one
would be able to account for his activities during those times.
The disciplinary committee accepted as true Hudson's account of his
activity schedule.    Having done so, the disciplinary committee
determined that the requested testimony of other staff members
would not be necessary because the additional testimony, even
assuming that it fully corroborated Hudson's own account, would not
exonerate him.


     Hudson was found guilty of the charges and was sentenced to 20
days of solitary confinement, 180 days of disciplinary detention,
and the revocation of 90 days of his good-time credits.2 Hudson


        2
         Because this is a habeas case in which Hudson seeks
restoration of his good-time credits, we have not treated his

                               -2-
appealed to the warden and the director of the Iowa Department of
Corrections, but both affirmed the disciplinary committee's
decision.


     After exhausting state post-conviction remedies, Hudson filed
the present federal habeas action. In his petition Hudson raised
three grounds for relief based on alleged due process violations:
(1) the disciplinary notice did not give him adequate notice of the
charges against him; (2) officials denied his request to call
certain witnesses to establish his activities during the time
period in question; and (3) officials denied his request for
counsel substitute to assist in the preparation of his defense.
The District Court denied Hudson's petition, concluding that the
prison officials did not violate Hudson's due process rights
because (1) the disciplinary notice sufficiently apprised Hudson of
the charges against him; (2) the requested witness testimony was
cumulative and would not exonerate Hudson; and (3) Hudson did not
have an absolute right to, nor did he require, counsel substitute.


     Hudson now appeals the District Court's ruling, claiming that
he was denied due process because prison officials refused (1) to
provide him with counsel substitute; and (2) to call certain
witnesses at his disciplinary hearing.

                               II.




action as governed by Sandin v. Conner, 115 S. Ct. 2293, 2301
(1995). In Sandin an inmate brought a 42 U.S.C. § 1983 damages
claim against prison officials for, among other things, a
deprivation of procedural due process in connection with a prison
disciplinary hearing.    The Court held that the inmate had no
liberty interest in avoiding disciplinary confinement because that
confinement did not present an "atypical, significant deprivation"
in relation to the ordinary incidents of prison life. Id. at 2301.
Thus, the Court concluded that the inmate was not entitled to
relief under § 1983.

                               -3-
     Hudson argues that counsel substitute was necessary to help
him mount an effective defense because important information was
deleted from his disciplinary notice, such as the dates of the
alleged incidents and the identities of the informants. Hudson
does not contend in this appeal that the disciplinary notice was of
itself insufficient and in violation of due process. Rather, he
claims that if this information is going to be withheld from him,
due process requires that counsel substitute be appointed to
investigate the charges and to create a potential alibi defense.
Hudson states that the role of counsel substitute could be filled
by a prison employee who would be given access to the confidential
information, including the dates the alleged conduct took place.
Then, Hudson contends, counsel substitute would be able to
investigate and establish where Hudson was at the times when the
charged conduct occurred.


     The Supreme Court allows counsel substitute "[w]here an
illiterate inmate is involved . . . or where the complexity of the
issue makes it unlikely that the inmate will be able to collect and
present the evidence necessary for an adequate comprehension of the
case."   Wolff v. McDonnell, 418 U.S. 539, 570 (1974).        In so
holding, the Supreme Court declined to recognize a general right of
a prison inmate to have counsel substitute in disciplinary
proceedings. Id. Indeed, counsel substitute is reserved for use
with a small class of inmates, Brown v. Frey, 889 F.2d 159, 169
(8th Cir. 1989), cert. denied, 493 U.S. 1088 (1990), and we
conclude that Hudson is not a member of that class.        See also
Brown-El v. Delo, 969 F.2d 644, 647 (8th Cir. 1992) (recognizing
inmate is entitled to counsel substitute only in limited
situations); Coleman v. Turner, 838 F.2d 1004, 1006 (8th Cir. 1988)
(holding because inmate was not illiterate, she had no right to
counsel at prison disciplinary hearing).       Hudson is not only
literate but he was taking college courses at the Reformatory. In
addition, his written presentations to the disciplinary committee
and administrative law judge were coherent and demonstrated an

                               -4-
understanding of the case against him. Furthermore, the violations
with which Hudson was charged were not complex.          Therefore,
Hudson's claim that the defendant violated his constitutional right
to counsel substitute fails because no such right existed in this
case.


     Although Hudson's case is not complex, nor is he illiterate,
he argues that he was functionally disabled because he was
segregated from the general population prior to his disciplinary
hearing, and because important information was deleted from his
disciplinary notice. In these circumstances, he claims that he is
like an illiterate, deaf, or blind person because he is incapable
of preparing his case without assistance. "Due process requires
prison officials to inform a [prisoner] of charges to be brought
against him or her and the evidence relied on in bringing those
charges."   Freitas v. Auger, 837 F.2d 806, 809 (8th Cir. 1988)
(citing Wolff, 418 U.S. at 563-64)). We recognize that keeping
confidential information from the prisoner in order to protect the
identity of the confidential informant may have an impact on a
prison inmate's ability to present a defense.     See id. at 809.
Prison officials have an interest, however, in preserving
institutional safety and may exclude statements from notices and
decisions where there is a risk of revealing the identity of a
confidential informant. Id. In this case, we conclude that the
disciplinary committee properly withheld the names of the
confidential informants and the specific dates of the alleged
events in order to protect the informants and to preserve
institutional safety.


     Mandating counsel substitute in all cases where confidential
informants are involved would place counsel substitute in an
untenable position of conflict where counsel must choose between
his loyalty to the prison in safeguarding the confidential
information and his duty as counsel to the inmate in preparing a
defense. When investigating the charges against Hudson, counsel

                               -5-
substitute would be required to ask Hudson certain questions
regarding, for example, his whereabouts on a given day or whether
he had contact with a given inmate on a particular day.        This
inquiry would inevitably lead to Hudson's discovery of the
identities of the confidential informants, which in turn would
compromise prison security. Additionally, by opening the door for
expansion of the counsel substitute concept, our courts would
become increasingly intertwined in the prison's day-to-day
decision-making processes because we would be forced to determine
which cases warrant counsel substitute.       This would place an
additional and unnecessary burden on both the prison system and our
courts. This determination is better left to the sound discretion
of prison administrators.

                               III.


     Hudson also argues that he was denied due process when prison
administrators refused his request to obtain statements from four
witnesses who supervised Hudson in various prison activities.
Hudson sought these witnesses to account for his whereabouts at the
time of the alleged incidents.       Prison officials have broad
discretion to refuse to call witnesses when the projected testimony
is irrelevant to the matter in controversy, is unnecessary, or
creates a hazard to institutional safety or correctional goals.
Wolff, 418 U.S. at 566; Brown, 889 F.2d at 168. "The discretion of
prison officials is so broad that `it may be that a constitutional
challenge to a disciplinary hearing [based upon an inmate's right
to call witnesses] . . . will rarely, if ever, be successful.'"
Brown, 889 F.2d at 167 (quoting Ponte v. Real, 471 U.S. 491, 499
(1985)).


     In this case, the disciplinary committee indicated that the
witnesses' statements were unnecessary because they would not help
Hudson's defense. The committee determined that the testimony of
other staff members would have been needlessly cumulative of the

                               -6-
testimony of Officer Domer because all witnesses agreed that there
were times each day when they could not account for Hudson's
whereabouts. Additionally, the committee accepted as true Hudson's
rendition of what these witnesses would have testified to had they
been called, and none of these witnesses could have provided Hudson
with an alibi defense. Iowa State Men's Reformatory Adjustment
Committee Reports, No. 803583A-2 (Iowa Dep't of Corrections
Mar. 13, 1989). We therefore conclude that the hearing committee's
refusal to obtain statements from these witnesses did not violate
Hudson's due process rights.

                               IV.


     For the reasons stated above, we affirm the order of the
District Court denying Hudson's 28 U.S.C. § 2254 petition for a
writ of habeas corpus.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -7-